                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


United States of America,                                     Case No. 3:18CR359

                       Plaintiff                              USM #77430061

               v.                                             ORDER

Ryan M Kluth,

                       Defendant


       Following his guilty plea, the defendant was convicted of receipt of child pornography.

At sentencing, I reserved the issue of restitution (and fine) for further consideration.

       The government presented its position in its Sentencing Memorandum. (Doc. 30). The

defendant has filed a restitution memorandum. (Doc. 41).

       Three of the forty identified victims depicted on pornographic videos found on the

defendant’s computer have requested restitution. As the defendant’s memorandum indicates, the

government, the defendant, and the Pretrial Services/Probation Office concur that each of those

three victims should receive restitution in the amount of $3,000. (Doc. 41, PageID 479). Two of

the victims made such a request. The third submitted a statement of unreimbursed expenses, but

that statement lacked necessary enumeration of the expenses. Such is necessary to avoid

allowing restitution for non-reimbursable expenditures.

       I shall therefore order, as part of my sentencing judgment, that the defendant pay

restitution in the amount of $3,000 to each identified victim.

       It appearing that the defendant has the wherewithal to pay a fine (in addition to the

$10,000 special assessment), I conclude that it is sufficient, but neither excessively punitive nor
greater than necessary to accomplish the purposes of sentencing, to order the defendant to pay a

fine of $10,000.

       In reaching these determinations, I have considered the 18 U.S.C. § 3553(a) factors.

       My principal purpose in imposing a fine is to underscore the serious nature of the offense

of which the defendant stands convicted and to fulfill the individual and deterrent purposes of

sentencing. In addition, I take into consideration the apparent ability of the defendant to pay

restitution, the special assessment, and a fine.

       It is, therefore,

       ORDERED THAT:

           1. The defendant pay restitution in the amount of $3,000 to: a) the victim in the

               “Cinderblock Blue” series; b) the victim in the “Jenny” series; and c) the victim in

               the “Tara” series. These restitution payments are due immediately.

           2. The defendant pay a $5,000 JVTA special assessment as to Counts 1 and 2 for a

               total amount of $10,000 in accordance with 18 U.S.C. § 3014. This assessment

               must be paid in a lump sum and is due immediately.

           3. The defendant pay a fine of $10,000.

           4. The defendant must pay interest on restitution and a fine of more than $2,500,

               unless the restitution or fine is paid in full before the fifteenth day after the date of

               the judgment, pursuant to 18 U.S.C. § 3612(f).

           5. Defendant shall forthwith liquidate his assets, including the securities account

               discussed in the PSR, and apply the proceeds to the amounts ordered herein.

       So ordered.

                                                       /s/ James G. Carr
                                                       Sr. U.S. District Judge

                                                   2
